Citation Nr: 1329396	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral leg 
cellulitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, P. M.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 
to September 1967. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2010 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The Veteran was afforded a videoconference hearing before 
the undersigned Veterans Law Judge in October 2011.  A 
written transcript of that hearing was prepared and 
incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before a decision can be rendered on the merits of the 
claims for service connection for bilateral leg cellulitis.  
The law provides that the VA shall make reasonable efforts 
to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2012).  
 
In the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  
 
In this case, the evidence of record reveals normal skin and 
lower extremities evaluation at induction.  In this regard, 
a veteran is presumed to have been sound upon entry into 
active service, except as to defects, infirmities, or 
disorders noted at the time of the acceptance, examination, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the condition existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.  
 
In Wagner v. Principi, the Federal Circuit Court held that, 
when no preexisting condition is noted upon entry into 
service, a veteran is presumed to have been sound upon 
entry, and the burden then shifts to VA to rebut the 
presumption of soundness. 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Therefore, according to the Federal Circuit Court in 
Wagner, to rebut the presumption of soundness under 38 
U.S.C.A. § 1111, there must be clear and unmistakable 
evidence that (1) a veteran' s disability existed prior to 
service, and (2) that the preexisting disability was not 
aggravated during service.  See id.; see also VAOPGCPREC 3-
2003.  The second prong may be rebutted with clear and 
unmistakable evidence establishing that either (1) the 
disability underwent no increase in severity during service, 
or (2) any increase in severity was due to the natural 
progression of the condition.  See Quirin v. Shinseki, 22 
Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  
By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). 
 
Again, the entrance examination showed normal findings and 
thus the presumption applies.  However, the Veteran 
testified at the October 2011 hearing before the undersigned 
Veterans Law Judge that he had symptoms of cellulitis prior 
to entering service.  The Veteran also stated his father had 
the same condition he has.  He and his representative 
clarified that it is their contention the cellulitis in his 
legs is a preexisting condition prior to entering his 
military service and that it was aggravated by service.

Therefore, the question arises as to whether the record 
contains clear and unmistakable evidence showing that such 
disorder preexisted service.  In this regard, a VA 
examination and medical opinion are necessary to address 
this issue and to determine the nature and etiology of any 
bilateral leg cellulitis disorder that may be present.  
Again, the Veteran has provided lay statements to the effect 
that the cellulitis of his legs preexisted service and was 
aggravated during service.  However, as noted above, the 
question of whether his disorder preexisted service will be 
addressed by the VA examiner, pursuant to the instant 
remand.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination with an appropriate 
specialist in order to determine the 
nature and etiology of any bilateral 
leg cellulitis shown to be present.

The examiner is requested the following 
information: 

a.	On the basis of the clinical record, 
can it be concluded with clear and 
unmistakable certainty that any 
currently diagnosed cellulitis of the 
legs preexisted his entry into active 
military service, and 

b.	If a cellulitis disorder clearly and 
unmistakably preexisted service, can 
it be concluded with clear and 
unmistakable certainty that it was 
not aggravated to a permanent degree 
in service beyond that which would be 
due to the natural progression of the 
disease? 

c.	If bilateral leg cellulitis did not 
preexist service, examiner is 
requested to provide an opinion as to 
whether it is as least as likely as 
not (50 percent probability or 
greater) whether it is etiologically 
related to his period of active 
service. 

All appropriate testing must be 
conducted and these results must be 
included in the examination report.  A 
clear rationale for all opinions should 
be provided, along with a discussion of 
the facts and medical principles.  The 
claims folder and a complete copy of 
this REMAND must be available for 
review by the examiner in conjunction 
with the examination and this fact 
should be acknowledged in the report.  
 
Additionally, the examiner should 
consider the Veteran's in-service 
treatment records, VA treatment 
records, and any private treatment 
records. Furthermore, the examiner 
should also discuss the Veteran's lay 
statements regarding history and 
chronicity of symptomatology when 
discussing the offered opinion.  
 
The clear and unmistakable evidentiary 
standard is an onerous one.  Laposky v. 
Brown, 4 Vet. App. 331, 334  (1993) 
(citing Atkins v. Derwinski, 1 Vet. 
App. 228, 232 (1991)).  Clear and 
unmistakable evidence is evidence that 
"cannot be misinterpreted and 
misunderstood, i.e., it is 
undebatable."  Vanserson v. West, 12 
Vet. App. 254, 258-59 (1999) (citing 
definition of "clear and unmistakable 
error" in Russell v. Principi, 3 Vet. 
App. 310, 313-14 (en banc)).  
 
However, if the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation. 

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim.   If action remains adverse to 
the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



